Citation Nr: 1744082	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a right leg disability. 

4.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran requested a Board hearing at the RO ("Travel Board Hearing").  However, prior to the hearing being scheduled, in a March 2016 correspondence, the Veteran withdrew his hearing request.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to schedule the Veteran for a VA examination in connection with his claims on appeal. 

The Veteran has not yet been afforded VA examinations in connection with his claims on appeal.  As reflected in the Veteran's current medical records, he has numerous complaints and symptoms in his back, right hip, right leg, and ankle.  He was diagnosed based on a December 2012 ultrasound with atherosclerotic disease within the right lower extremity arterial segments.  

In addition, his service treatment records undisputedly demonstrate that he sustained in-service injury to the iliac crest in 1963, and a 1964 injury due to being caught in between two trucks while working in the motor pool.  In light of the evidence of current claimed symptoms and diagnoses, and the inservice evidence of injury, a VA examination and nexus opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  .

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the issuance of the statement of the case.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file. 

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare provider, to include any chiropractors that treated his back disability.  **If new records are identified associate them with the claims file prior to scheduling the Veteran for an examination.

3.  Then, provide the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of claimed disabilities of the back, right hip, right leg, and right ankle The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed

Although a complete review of the record is imperative, attention is called to the following: 

(i) September 4, 1963, STRs notes showing the Veteran "fell, injuring his iliac crest" (ii) The Veteran's lay assertions and STRs from June 3, 1964, showing an incident of being "pinned" in between two 2.5 tons trucks while working in the motor pool (iii) October 21, 1964  light duty due to URI but Veteran contends that light duty was also for claimed disabilities (see December 2012 NOD); (iv) February 1965 separation examination report noting history of the June 1964 incident; (v)VA treatment notes showing reports of back pain and right extremities pain in the hip, leg, and ankle; (vi) current VA treatment notes, including those that show reports of edema, swelling, and claudication of the right extremities, as well as diagnosis of atherosclerosis disease within the right lower extremity arterial segments.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Indicate all disabilities of the right hip, right leg, or right ankle currently shown.  Note: A current disability is defined as one diagnosed since the beginning of the claim and during the pendency of the appeal. 

(b) For EACH currently diagnosed low back, right hip, right leg, or right ankle disability, opine whether it had its onset during service or is otherwise related to it.  Reconcile the opinion with all evidence of record, specifically to include the Veteran's STRs.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



